Exhibit 10.1

SECOND EXTENSION AGREEMENT TO

JOINT DEVELOPMENT AND LICENSE AGREEMENT

This SECOND EXTENSION AGREEMENT TO JOINT DEVELOPMENT AND LICENSE AGREEMENT (the
“Second Extension”) is entered into as of March 31, 2010, by and among BP
Biofuels North America LLC, a Delaware limited liability company (“BP”),
Verenium Biofuels Corporation, a Delaware corporation (“Verenium”), and Galaxy
Biofuels LLC, a Delaware limited liability company (“Galaxy”), each of which is
referred to herein individually as a “Party,” and collectively as the “Parties.”

RECITALS:

WHEREAS, the Parties have entered into a Joint Development and License Agreement
effective as of August 1, 2008 (the “JDLA”), pursuant to which BP and Verenium
are conducting the Joint Development Program and the JDP Plan;

WHEREAS, under the JDLA, the Initial JDP Term was to have expired on February 1,
2010;

WHEREAS, pursuant to that certain Amendment No. 1 To Joint Development Agreement
dated January 31, 2010 (“Amendment No. 1”), the Parties extended the JDP Term
until 12:01 am (Central Time) on March 1, 2010 in order to continue the Joint
Development Program (“JDP”);

WHEREAS, pursuant to the Extension Agreement to Joint Development and License
Agreement dated February 26, 2010 (the “Extension”), by and among the Parties,
the JDP Term was further extended until 12:01 am (Central Time) on April 1, 2010
in order to continue the JDP; and

WHEREAS, the Parties desire to further extend the JDP Term in order to further
continue the JDP on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

12. Incorporation of Recitals; Definitions. The foregoing recitals are hereby
incorporated into this Amendment and made a part hereof. Capitalized terms used
herein shall have the same meaning as set forth in the JDLA, as amended by
Amendment No. 1 and the Extension, unless otherwise indicated herein.

13. JDP Term Extension. In accordance with Section 11.1.1 of the JDLA, as
amended pursuant to Section 2 of Amendment No. 1 and extended pursuant to
Section 2 of the Extension, the Parties hereby agree to further extend the JDP
Term until 12:01 am (Central Time) on August 1, 2010 (“Second Extended Term”).
For the avoidance of doubt, the Parties hereby acknowledge and agree that this
Second Extension shall not amend or extend the Initial JDP Term.

14. Continuation of Work During Extended Term. BP hereby agrees to pay Verenium
the sum of $2,500,000, or such larger amount as BP may determine in its sole
discretion, in cash, on the fifth business day of each month of the Second
Extended Term, for the continued performance of Verenium’s obligations under the
JDP during the Second Extended Term. The Parties agree that the JDP Plan, as
amended pursuant to Amendment No. 1, the Extension and this Second Extension,
will include such services as BP and Verenium may agree in writing from time to
time.

15. Termination Rights. Either Party shall have the right at any time, with or
without cause, to terminate this Second Extension upon the provision of written
notice of termination to the other Party, with such termination to be effective
10 business days after the date of delivery of such notice by the terminating
Party to the other party. Early termination of the Second Extension Term will
not entitle either Party to any refund of any payments made by a Party in
connection with funding of the JDP.



--------------------------------------------------------------------------------

16. No Waiver of Rights Pursuant to the JDP. BP and Verenium have not waived,
and do not intend to waive, any of their respective rights or remedies under (a)
the JDLA, (b) Amendment No. 1, (c) the Extension, (d) the JDP, (e) that certain
letter dated August 5, 2008 from Verenium to BP setting forth, among other
items, the JDP Plan, (f) that certain letter dated as of even date herewith from
BP to Verenium, or (g) the Operating Agreement of Galaxy (dated and effective
August 1, 2008) (the “Operating Agreement”) (collectively “Galaxy Agreements”).
By entering into this Second Extension and agreeing to the Second Extended Term,
BP and Verenium agree that neither BP nor Verenium is waiving any of its rights
or remedies under any one or all of the Galaxy Agreements, at law or in equity,
and that neither of them shall be prejudiced in any way as the result of
entering into this Second Extension and agreeing to the Second Extended Term.

17. Representations and Warranties. Each of the Parties represents and warrants
to the other Parties that each of the undersigned has the authority to act on
behalf of such Party, to execute and deliver this Second Extension on behalf of
such Party, and to bind such Party to the terms and conditions of this Second
Extension. None of the Parties has relied upon any representations or statements
made by any other Party with respect to this Second Extension which are not
specifically set forth in this Second Extension.

18. Governing Law. This Second Extension will be governed and construed in
accordance with the laws of the State of New York, United States of America, to
the exclusion of both its principles and rules on conflicts of laws and the
provisions of the United Nations Convention on Contracts for the International
Sale of Goods.

19. Amendment and Waiver. This Second Extension may be amended only by a written
agreement signed by the Parties to be charged with any such amendment. The
rights and remedies of the Parties are cumulative and not alternative. Neither
the failure nor any delay in exercising any right, power or privilege under this
Second Extension will operate as a waiver of such right, power or privilege, and
no single or partial excuse of any such right, power or privilege will preclude
any other or further exercise of such right, power or privilege or any other
right, power or privilege.

20. Effect of Second Extension; Entire Agreement. As amended by Amendment No. 1,
the Extension and this Second Extension, all of the terms and conditions of each
of the Galaxy Agreements shall remain unchanged and in full force and effect.
The Parties acknowledge and agree that in the event of any conflict between the
terms of this Second Extension and the terms of the Galaxy Agreements, the terms
of this Second Extension shall govern. This Second Extension, together with the
Galaxy Agreements, contains the entire agreement and understanding between the
Parties respecting the subject matter hereof, and supersedes all prior and
contemporaneous agreements, statements, understandings, terms, conditions,
negotiations, representations and warranties, whether written or oral, made by
and among the Parties concerning the matters covered by this Second Extension.

21. No Presumption Against Drafter. Each of the Parties has jointly participated
in the negotiation and drafting of this Second Extension. In the event of an
ambiguity or a question of intent arises, this Second Extension shall be
construed as if drafted jointly by each of the Parties and no presumptions or
burdens of proof shall arise favoring any Party by virtue of authorship of any
of the provisions of this Second Extension.

22. Counterparts; Electronic Transmission. This Second Extension may be executed
in one or more counterparts, none of which need contain the signatures of each
of the parties and each of which shall be deemed an original. The Parties may
deliver executed signature pages to this Second Extension by facsimile or e-mail
transmission. No Party shall raise as a defense to the formation or
enforceability of this Second Extension as a contract, and each Party forever
waives any such defense, either (i) the use of facsimile or e-mail transmission
to deliver a signature or (ii) the fact that any signature was signed and
subsequently transmitted via facsimile or e-mail transmission.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Extension as of the
date first set forth above.

 

BP BIOFUELS NORTH AMERICA LLC By:   /s/ Susan Ellerbusch Name:   Susan
Ellerbusch Title:   Authorized Signatory

 

 

VERENIUM BIOFUELS CORPORATION By:   /s/ Carlos A. Riva Name:   Carlos A. Riva
Title:   President

 

 

GALAXY BIOFUELS LLC

 

Verenium Biofuels Corporation,

 

its member

By:   /s/ Carlos A. Riva Name:   Carlos A. Riva Title:   President

 

 

BP Biofuels North America LLC,

 

its member

By:   /s/ Susan Ellerbusch Name:  

Susan Ellerbusch

Title:   Authorized Signatory